2010 progress report on Turkey (debate)
The next item is the Council and Commission statements on the 2010 progress report on Turkey.
Madam President, ladies and gentlemen, first of all, I would like to say that it is a great pleasure for me that you have shown such an interest in the matter of enlargement. Even though both the Member States and the candidate countries are facing noticeable challenges, I believe that the enlargement process must go on continuously and consistently on the basis of the performance delivered. In order to achieve this, both parties must remain committed. Knowing the activities of the European Parliament, it is clear that this is the forum where all participants are aware of the significance of our relations with Turkey.
These are long-standing relations, which are made even closer by the country's candidate status. At the same time, Turkey is also an important regional actor, and plays a crucial role in a number of significant areas, such as energy security and regional security, as well as the promotion of dialogue between civilisations. Meanwhile, the dramatic international events taking place in our immediate neighbourhood highlight even further the extent of Turkey's significance in the aforementioned areas. Accession negotiations with the country are proceeding in line with the relevant conclusions of the European Council and the Council, as well as the negotiation framework. Despite the negotiations, which are at an advanced stage and are also becoming increasingly complex, the Hungarian Presidency is committed to making progress with regard to all chapters where progress is possible. The work is proceeding even now, and its main focus is currently on chapter eight, that is, competition policy.
I trust that our Turkish partners will continue with their efforts and that we will soon be able to see results. In its conclusions adopted in December last year, the Council welcomed Turkey's continuous commitment to the negotiation process, as well as its political reform programme. The constitutional reform package adopted by Turkey in 2010 represents another important step in the right direction, as this package covers several priorities of the accession partnership in the fields of justice, fundamental rights and public administration. The most important task at the moment is to ensure that the reforms are implemented in accordance with European norms and through consultations that involve the widest possible scope of participants, that is, all political parties and civil society organisations.
It is clear that continuing the work on the political criteria remains extremely important. Serious efforts will be required in many areas, as has been underlined in the Council conclusions of 14 December 2010, the draft resolution of the European Parliament and the Commission's 2010 progress report.
Let me highlight some of these areas. Turkey must further improve the respect for fundamental rights and freedoms, particularly the freedom of expression and the freedom of religion, in both legislation and practice. Additional efforts will also have to be made in order to ensure full compliance with the Copenhagen criteria, in respect of property rights, trade union rights, the rights of persons belonging to minorities, the rights of women and children, the fight against discrimination, gender equality and the fight against torture and inhuman treatment, among other areas.
With regard to the freedom of expression, the areas giving cause for concern include restriction of the freedom of the press, insufficient protection of journalists' rights, as well as the frequent and large-scale banning of websites, which is also highlighted in Parliament's draft resolution. Allow me to refer at this point to the events of the last few days. On 3 March, the Turkish police arrested a number of journalists. We must monitor this case very closely and we must continuously remind the Turkish authorities of the importance of the continuous assertion of freedoms.
Concerning the freedom of religion, Turkey must provide both the legislative and the practical conditions for it to be exercised. To guarantee religious pluralism in line with European norms, a comprehensive legal solution is required. Similarly, the Presidency is concerned about the large number of news reports about torture and inhumane treatment and specifically, abuse committed outside official detention facilities. In order to prevent the violation of human rights, the strict implementation of the act on the scope of activities and powers of the police, as amended in 2007, must be monitored. As highlighted by the draft resolution of the European Parliament, the affirmation of the optional protocol to the UN Convention against Torture and the fight against impunity represent essential steps in this regard.
As regards Turkish-Kurdish relations and the issue of the south-eastern territories, we hope that the implementation and continuation of the process of democratic opening will soon deliver the expected results, and can ultimately lead to the economic, social and cultural development of the region. Let me also recall that the Council strongly condemns the acts of terrorism committed in the territory of Turkey. It must also be highlighted that the Kurdistan Workers' Party is still on the EU list of terrorist groups.
Moving on to relations between the EU and Turkey, I note with deep regret that despite being repeatedly asked to do so, Turkey still refuses to fulfil its obligations on the full and non-discriminatory implementation of the additional protocol to its Association Agreement. This is a core issue and therefore, the Council maintains its 2006 measures, which, on the other hand, clearly have an impact on the pace of the accession negotiations, as we all know.
The Council continues to closely monitor and review any achievements made. Similarly, there has been no progress in relations between Cyprus and Turkey returning to normal. The Council expects Turkey to actively support the negotiations under way under the auspices of the UN for the just, comprehensive and feasible settlement of the issue of Cyprus, pursuant to the relevant resolutions of the UN Security Council and with respect for the basic principles that represent the foundations of the EU. Turkey's commitment and contribution is indeed essential for such a comprehensive settlement.
Moreover, I would like to emphasise that Turkey must make a clear commitment to good neighbourly relations and the peaceful settlement of disputes. Turkey is a key country of origin and a transit country in illegal immigration to the EU, and we therefore welcome the fact that the negotiations for a readmission agreement between the EU and Turkey have been concluded. The Council is looking forward to the agreement being signed as soon as possible and then implemented successfully. We are well aware that this took place at the latest Justice and Home Affairs Council, and we are now expecting Turkey to sign the treaty. Until that happens, the Council stresses once again the obligation to fully and properly implement the existing bilateral readmission agreements.
In connection with the customs union between the EU and Turkey, I would like to note that it is time for Turkey to finally fulfil the large number of commitments it has failed to address so far. These include the technical and administrative barriers to trade, the registration requirements, the import licences, state aids, the assertion of intellectual property rights and other discriminative practices and provisions. These are all issues that need to be resolved urgently. Furthermore, Turkey must lift all the restrictions that affect trade and transport between EU Member States and Turkey. Thank you for your patience and I will be pleased to entertain any questions.
Member of the Commission. - Madam President, I would like to thank the Parliament, and, in particular, Ms Oomen-Ruijten, for her report on Turkey. This debate and your resolution come at an important time for EU-Turkey relations, and the draft resolution underlines a number of issues of great importance for the Commission.
The Commission remains committed to the accession process with Turkey. The enlargement process encourages political and economic reform in the country. The EU-Turkey relationship is strong. Turkey needs the European Union and the European Union needs Turkey - this balance has not changed. The European Union is, and will remain, a key player for Turkey.
The relationship is based on deep economic integration: 40% of Turkey's foreign trade goes to the EU and 80% of foreign direct investments in Turkey come from the EU. The European Union efficiently contributes to Turkey's modernisation through technology transfers, Turkey's participation in EU education and research programmes and our pre-accession financial support.
At the same time, accession negotiations have slowed down. Moreover, the negotiating chapters that Turkey can aim to open under the present circumstances require significant reforms and adjustments. Against this background, I welcome all the more the progress made recently, in particular, as regards the competition chapter. I am confident that we can soon open this chapter, provided Turkey fulfils the last remaining conditions.
Obviously, the Cyprus issue weighs on the negotiations. Positive steps on the implementation of the additional protocol to the Ankara agreement or in the settlement talks would have a positive impact on the accession negotiations.
Let me turn now to the reforms in Turkey. I welcome last year's constitutional reform and the subsequent legislative amendments as a step in the right direction. Getting the laws right is important. However, only objective and impartial implementation of the new laws will ensure the success of the constitutional reforms. Turkey should continue with the constitutional reform. The process should be as inclusive and transparent as possible with the active participation of different political parties, civil society, non-governmental organisations and the general public.
The Commission is following with concern the recent actions against journalists. Independence and freedom of the press is of utmost importance for democracy. In its 2010 progress report, the Commission has already highlighted the high number of court cases against journalists and undue pressure on the media which undermine this fundamental right in practice. Freedom of the press entails that dissent and opposing points of view need to be heard and - more importantly - tolerated. Freedom of the press means guaranteeing a public space for free debate, including on the Internet. The European Parliament's draft resolution rightly underlines these issues.
As for the right to freedom of religion, we welcome the initiatives taken in favour of non-Muslim religious communities in Turkey. However, further and systematic efforts are needed to address the problems of non-Muslims and the Alevis.
Let me turn to the issue of migration. Two weeks ago, the Council endorsed the EU-Turkey readmission agreement. This agreement is beneficial for the EU Member States, as Turkey is an important transit country for migration flows to the EU. The development on the readmission agreement also opens up for the first time new and concrete perspectives for further cooperation with Turkey in the area of visa and migration policies, with a view to improving mobility and contacts amongst our citizens and businesses.
Turkey and the European Union have a shared interest in working closely together in this area. There are many good reasons to increase the ability of Turkish citizens, businessmen and students to travel to Europe: to familiarise themselves further with European standards; to enhance EU-Turkey trade to the benefit of both European Union and Turkish businesses, and to give a much-needed boost to our cooperation with Turkey. Madam President, I assure you that the European Parliament will be duly involved both on the issue of the readmission agreement and the visa dialogue, in line with the Treaty requirements.
Relations with Turkey have also to be seen in a wider context. Turkey's active foreign policy is a strong potential asset for the European Union, provided it is developed within the framework of Turkey's EU accession process. The European Union stands ready to intensify its existing dialogue with Turkey on foreign policy issues of mutual interest.
Speaking about Turkey today, we cannot ignore the major developments in its wider region. The events in Tunisia and Egypt have highlighted Turkey's stability, prosperity, and democracy. Citizens in these countries look at Turkey, as they look at the European Union, as examples to follow. They watch Turkey advocating standards and values that they are now fighting for themselves and that are associated with Europe.
Let us be clear: while an example to others, Turkey has still a lot to do. Many of these challenges ahead are outlined in your report. This is the occasion for Turkey to move even closer towards implementing fully the European Union political criteria. The government has a very important responsibility to uphold such a privileged position and to lead by example for the benefit of its own citizens, but also for the region as a whole.
Madam President, Mrs Győri, Commissioner, ladies and gentlemen, this debate and the report on Turkey comes three months before the parliamentary elections in Turkey. More so than in previous years, I have therefore done my best to ensure that the tone of the report is very objective and constructive. The 22 compromise amendments for the vote in the Committee on Foreign Affairs are evidence of that. On the basis of the developments over the past year, we, as the European Parliament, want to set our priorities, priorities for the new Turkish parliament and for the next government. There are six priorities, it seems to me.
First of all, a heavy responsibility lies on the government and opposition to seek a compromise and consensus for further reforms. The opposition, and the government too, have indicated that they want a complete reform of the constitution and I expect this to happen.
Secondly, checks and balances are the basis of any democratic system. Further steps need to be taken to strengthen an independent and impartial judiciary, parliament's supervisory role and, in particular, freedom of the press and freedom of expression. I am particularly concerned about freedom of the press, but I will come back to that.
Thirdly, minority rights. I congratulate Turkey on the symbolic steps it has taken and on the dialogue which the government has explicitly sought. However, dialogue alone is not enough. The people in the southeast of the country, the Alevis, the Christian minorities, they expect something concrete. The statement on Mor Gabriel, in particular, proves that plenty of work still needs to be done and I suspect that it would be damaging for the Turkish Government if this case had to be settled by the Court of Justice once again. That is why something must be done about providing a democratic opening.
Fourthly, women's rights. Much has been done in the past year, but laws alone are not enough. I have visited women's shelters. I have spoken to Turkish women's organisations. It is clear that efforts have been made ​​by both the Turkish Government and parliament, at national and local level, but things seem to grind to a halt when they reach the police and the courts. That has to change. Laws are all very fine, but enforcement is also important. Today, on the hundredth anniversary of International Women's Day, I would like once again to make a stand for better representation of women in the Turkish parliament. Things have to change in that respect in the coming elections.
Fifthly, the Ankara Protocol is vital, in my opinion. Here, the responsibility lies with Turkey. That, in particular, is the source of deadlock in the negotiating chapters: let me reiterate that.
Sixthly, foreign policy. We Europeans are in favour of Turkey playing an active role in the region. Having said that, I would point out that Turkey will only be able to play a bridging role in that respect as long as the pillar of that bridge remains firmly anchored on the European side of the Bosporus, too. Madam Ashton will, on that point too, have to seek very active coordination with Turkey, more active than has hitherto been the case. By the way, these are not just my priorities. Everything I have mentioned has been under discussion in Turkish society as well. It is now up to the politicians to translate this debate into a consensus and a compromise.
Briefly, just two more areas of concern. We are alarmed by PKK's announcement that it wants to end the ceasefire. The Commissioner has spoken about this. Freedom of the press: last Friday, I received an open letter. Let me say once again that anyone who restricts the freedom of expression in a particular country attacks that country's culture. A free and tolerant debate is of crucial importance to any country.
on behalf of the S&D Group. - Madam President, the continued consolidation of democracy and respect for human rights in Turkey, which should lead to full membership of our European Union, becomes even more important as Arab and Middle Eastern countries just beyond Europe's borders stand in crisis. We should welcome the fact that momentum has returned to the reform process in Turkey and, recognising the controversies of last September's referendum, call for it to be a platform for fundamental constitutional reform with all-party support in the future.
I warmly endorse Commissioner Füle's work in this respect and his uncompromising words this afternoon on freedom of expression, particularly as I, with fellow European representatives, were prevented from acting as legal observers to the KCK cases in the Diyarbakir court only last month. But I also ask the Commissioner to make progress on the visa issue, particularly for businesspeople, and on holding Turkey to its promises for the draft trade union law.
Our Socialist and Democrat Group believes that the accession talks are threatened, not by a train crash, but by death through strangulation. No new chapter has been opened for eight months, the longest period since the talks were first launched. We will vote tomorrow for the opening of the chapters on fundamental rights and judiciary and on the common foreign and security policy, not because we want to be weak on these issues, but because we want to be strong. We do not do so because we want to alter the pressure on all sides to achieve reconciliation on the island of Cyprus.
Just as momentum is needed in the reform process for Turkey, momentum is needed in its membership talks with the European Union too.
Madam President, Mr Füle has just made it completely clear that Turkey and the European Union need one another. We are important neighbours, we are allies in NATO, and many people of Turkish origin live in Member States of the European Union. We must show respect for one another. I very much support visa facilitation for businesspeople and students, just as you have said. I am also in favour of integrating Turkey much more closely into the structures of the common security and defence policy. I would like to see Cyprus bringing an end to its blockade in this area. When we look at North Africa, it is clear that Turkey is a role model for many countries in the region. All of this is very good.
Then we come to the accession process and we find that many chapters are blocked. It is extremely difficult to open new chapters. There are only three chapters left and the competition chapter is almost at the stage of opening. What will happen when the last chapters are opened? Will Turkey and the European Union no longer have anything to say to one another? That surely cannot be the case! Therefore, we must consider very carefully how to progress with the accession process and whether or not we can retain the current procedure, which involves Parliament commenting on the Commission's progress report by means of a resolution.
Our 2010 report is highly critical, but also constructive. It deals with fundamental rights which are self-evident, particularly for Liberals: freedom of the press, freedom of speech, expression and assembly, student demonstrations, trade union rights and freedom of religion. For years, we have been calling for improvements in freedom of religion, but far too little progress has been made. The arrest of Ahmet Şık and Nedim Şener and the interference in the work of political foundations in Turkey are giving us great cause for concern. This is covered by the first Copenhagen criterion. It is a central issue, because it is the political criterion. If Turkey cannot move forward with its internal democratic constitution, I believe that we will still have serious problems in some areas, quite apart from the deadlock in the Council.
In diplomatic terms, we need Turkey and Turkey also needs us. In democratic terms, there is still a great deal to be done in Turkey.
Madam President, I would like to take this opportunity to thank Mrs Oomen-Ruijten for her work in providing rigorously detailed documentation and in drawing up a report in the utmost good faith with the aim of sending clear political messages, particularly on the eve of the legislative elections in Turkey, and I endorse this work.
This report - unlike you, Minister, but that is understandable - stresses freedom of expression and freedom of the media. Unfortunately, this is obviously very necessary and current events serve to remind us of this with the recent arrests of the journalists Nedim Şener and Ahmet Şik in the context of the enquiries into Ergenekon and Sledgehammer. I tabled an amendment on this subject and I would invite you to support this work to put our Parliament in a position to exercise the greatest vigilance it can over this crucial issue of the freedom of the press, which also affects the question of the independence of the judiciary and the drawing up of the new constitution.
However, I would ask you the following political question: when we observe the stranglehold on the process of accession and the standstill on those chapters that are crucial if we want to make progress on issues of fundamental freedoms, the independence of the judiciary and the new constitution, is it not the case that our decision and that of the Council to punish by closing chapters, and the impossibility of opening and closing chapters, are today totally counterproductive factors?
There is no sense in the European Union depriving itself of one of the main levers for action in Turkey, that is to say, negotiations - in particular, on chapters 22, 23 and 24 - and I would wish to ask the Council to examine this situation once again because, obviously, it looks today as if the accession process has been taken hostage with these sanctions which, at the end of the day, can only have an effect if the accession process remains on the burner. Now, everyone can see that it is not. We therefore find ourselves in an extremely worrying political situation at a time when Turkey is seen by all the countries to the south of the Mediterranean as a source of inspiration for their own democratic transition.
I am not asking for there to be a decision on Turkey's accession. I am asking for the decisions that we take at all levels to be absolutely consistent with the reliability, credibility, seriousness and loyalty of our process of negotiation. Today, this is very clearly in question.
on behalf of the ECR Group. - Madam President, I recognise that there are differing views on Turkish accession both between and within the political groups in this Parliament, my own included. My personal view has always been very supportive of Turkish aspirations towards Europe. Of course there are concerns, but I would say that, given the turbulence we are now seeing in North Africa and the Middle East and against the background of a continuing threat from Islamist terrorism, never has it been more important for us to send a positive signal to Turkey that she is welcome in the club of the European democracies.
I would ask our Greek Cypriot and Greek friends in particular to give up their unilateral approach to the Cyprus problem, to be more even-handed, and to reach a comprehensive settlement with the Turks before it is too late. We criticise Turkey over the Additional Protocol - we have heard the same again this afternoon from the Presidency-in-Office - yet no mention is made of the failure to implement the EU Council decision of 26 April 2004.
Turkey is a key member of the Atlantic alliance, a democracy with a pivotal role at the interface between West and East, and a country that is changing fast with a growth rate that puts her among global leaders. Let us get moving! Let us not lose Turkey at this stage!
Madam President, I shall refrain from commenting on Mr Van Orden's arguments, firstly, because I do not want to use up my time and, secondly, because he has - and not for the first time - confused the perpetrator with the victim in Cyprus. We are in favour of Turkey's accession, if that is the will of its people and provided that it satisfies all the accession criteria.
In order for this to happen, Turkey needs to find a real political solution to the Kurdish question and to release the hundreds of Kurdish mayors and town councillors being held in its gaols, and it needs to work to establish the rule of law, recognise the Armenian genocide and resolve its problems with Greece, especially in the Aegean.
On Cyprus, it must stop hiding behind what happened in 2004. It is already 2011. It must immediately hand the town of Famagusta over to its inhabitants - we are talking about a European town with a European history dating back several thousand years, a town which has been left to the ravages of time for nearly four decades - and it must start withdrawing its occupying troops from Cyprus immediately.
To close, I would remind you of the protests by Turkish Cypriots calling, Mr Van Orden, for Turkey to give them a say in their own affairs. Instead, Eroglu has called for the protesters to be brought to trial. Turkey needs to respect the wishes of the Turkish Cypriots, by allowing a census to be taken in the occupied area and by putting an end to colonisation and allowing the names of the towns and villages to be shown on the map as they were for thousands of years.
Madam President, my congratulations to Mrs Oomen-Ruijten on the text which she has presented, which gives a balanced and accurate picture of the situation in Turkey. I particularly appreciate the position taken by Mr Füle. The message to come out of Mrs Oomen's report is that Turkey must discharge its obligations towards the European Union in full if it wishes to accede to the Union. If it does not wish to accede to the European Union, it should say so because, for a large country such as Turkey, I am against batting the issue back and forth and only talking in diplomatic terms. However, despite Europe's clear message to Turkey, it is acting in a contradictory manner. It is as if there were a problem between the political leadership and the military regime. At the same time, it demonstrates good intentions towards its neighbours one minute and makes a 'sieve' out of the Aegean the next, with Turkish aeroplanes and ships passing through and violating Greek land and air borders on a daily basis.
We respect Turkey and the Turkish people, but we feel that it is high time that Turkey showed some respect for its neighbours and for the European idea set out in the Treaty of Rome.
(NL) Madam President, we are talking about Turkey here, but Prime Minister Erdoğan would rather have a Turkish-Arabic Union. Turkey is a great friend of dictator Ahmadinejad. Turkey does not want to be a secular country any longer. Turkey continues to occupy Northern Cyprus and Turkey is no longer a friend of Israel. Instead, it has opted for the Muslim brotherhood of Hamas. Turkey is increasingly focusing on the Islamic world.
Ladies and gentlemen, when are we going to stop this sham? Europe does not want Turkey and Europe does not want Islam. Mr Sarkozy has already said that. Mrs Merkel has already said that and the majority of European citizens do not want Turkey as a member of the European Union, either. Turkey has been humiliating itself for years in exchange for money from the European Union and the promise of EU membership. However, a backward Islamic culture has no place in Europe. Prime Minister Erdoğan, are you a real man or a subservient coward? How much longer will you continue humiliating the Turkish people? Take the honourable way out and stop doing that.
Madam President, those who support Turkey's accession to the European Union, or some of them in this Parliament, feel duty bound to support amendments against Cyprus. Turkey is running out of chapters and the accession process risks stalling. Fourteen chapters are frozen because Turkey stubbornly refuses to extend the Ankara Protocol.
A successful outcome to the current negotiations on solving the occupation of Cyprus will automatically make 14 chapters available. Ban Ki-moon urged all international actors to focus on the efforts for such a settlement. Voting in favour of amendments like the one on direct trade of 26 April in a divided Cyprus, unnecessary though in a united one, encourages intransigence, the failure of efforts for a solution and perpetuates the freezing of chapters. Picking on Cyprus leads Turkey nowhere.
(ES) Madam President, I think it will become clear tomorrow that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has sought the broadest possible consensus in Parliament, because we want there to be a predominantly unified approach in all institutions of the Union.
For years, this negotiating process has been useful in carrying forward political and economic reforms in Turkey: it has had its contradictions, setbacks and steps forward, but overall, it has been helpful. This could now be the moment of truth, and we are reminded of that by the changes that are currently taking place in the Mediterranean.
In his recent appearance before the Committee on Foreign Affairs, Commissioner Füle called for a new realism that avoids a strictly short-term vision. This new realism is precisely what we need in the negotiating process with Turkey: the utmost caution, but also all the commitment and seriousness needed to avoid momentum and credibility being lost, and excessive insinuation; and to say clearly that agreements and commitments must be respected. That this requires a firm approach from everyone involved.
Hopefully, in the next report, we will find that another step forward has been taken in this negotiating process.
Madam President, people in Islamic countries today are doing something rather similar to the Turkish people's ousting of the single-party dictatorship in 1950. As Egypt, like Turkey, may yet discover, overthrowing the deep state is much harder and that is why the Ergenekon case and similar investigations are so important.
Liberals in this House wish Mr Erdoğan and his government every success in creating a true democracy and anchoring it in our European club of democratic nations. The customs union has been a great success and Turkey's membership of the European Union can be equally successful.
We regret the stalling of the accession process and, while Turkey must bear part of the blame, the bad faith of certain Member States - as revealed by WikiLeaks - is an embarrassment to our Union. Mr Sarkozy no more speaks for Europe on Turkey than he does on his Union for the Mediterranean. His visit to Ankara was inflammatory, and it is a pity that German Christian Democrats do not take Max Fischer's advice and look in the mirror, because the AKP today is the mirror image of the German CDU in 1950 - not Christian Democrat, but Islamic Democrat - and that is no doubt why the Commissioner says that he understands and shares Turkey's frustrations.
This report is honest - too honest for some. Turkey has much to achieve, but we have much to lose if we do not welcome and work with Islamic democracies like Turkey and Indonesia.
(PL) Madam President, I would like to congratulate the rapporteur on an interesting and balanced report, although I have my doubts regarding certain matters. I have my doubts, for example, as to whether emphasis should be placed on increasing Turkey's involvement in the Southern Caucasus.
This is a region which requires particularly delicate and well-balanced policies. It should be said, however, that the change in attitude to Turkey's efforts is what matters most. Everything resulting from the implementation of the Association Agreement, which is a good harbinger of the extension of Turkey's cooperation with the European Union, should be regarded with the hope that it represents an opportunity for the future, and that the doors to Europe are open, for Turkey as well.
This should be stated very clearly in this House today, particularly since we expect that the consultations and cooperation on events in North Africa may prove to be a key aspect of good cooperation with Turkey. The fundamental goal we must achieve today is therefore to show Turkey's value as a partner for the EU in energy matters, and as a political partner for the EU in the future.
(EL) Madam President, the recession has got worse and this has given new impetus to the fight between the imperialist centres for control of the markets and energy sources and the channels used for their transmission.
Developments in Libya and the recent discovery of oil in the Mediterranean, and the friction which this has already caused, prove this. At the same time, NATO and the European Union are stepping up their interventions in the area. Turkey, on the other hand, is trying to improve its strategic position in an area in which conflict is rife and resistance is escalating. This purpose was served by the recent reform of the Constitution, which was welcomed with such gusto by the European Union and the United States. At the same time, however, Turkey continues with its occupation of northern Cyprus, its violations in the Aegean and its blatant disregard for basic human rights and democratic freedoms. The workers in Turkey know that there is nothing positive to be gained from the European Union, because basic rights of the workers and the people are being taken away in the European Union and because the European Union continues, as in the past, to support a series of reactionary regimes in the area.
(IT) Madam President, ladies and gentlemen, if the Turkey issue were purely an economic one, I seem to understand that there would probably not be a problem. However, there are indeed serious problems, because the Turkey issue is clearly not just an economic one.
In particular, we would like to highlight the issue of religious tolerance, which unfortunately does not exist in Turkey, not only because we could mention the murders of some priests, including Italian ones such as Monsignor Luigi Padovese and Don Andrea Santoro, but also because the Turkish delegates at a recent Council of Europe meeting sadly voted against a motion condemning attacks on Christians around the world.
We find that astounding and wonder how we can accept a country that does not consider religious freedom to be a fundamental value. We also wonder how Mr Erdoğan's deputy, Mr Babacan, could possibly have said that the European Union is a 'Christian club'. What was he expecting to find? Apart from that, does he not think that the problem perhaps is not the 'European Christian club' but the lack of religious rights inside Turkey?
(DE) Madam President, Mr Füle, there is a Turkish proverb which says: 'People are reflected in their actions. Words do not mean much'. However, the supporters of Turkey have allowed themselves to be deceived by positive-sounding, empty words. The 2010 progress report is, in reality, a fault report. It shows that Turkey is many things, but it is certainly not ready to join Europe. Fundamental rights often exist only on paper and there are significant restrictions on freedom of speech. This has been confirmed by the recent arrest of two journalists. There have been no changes in the discrimination against ethnic and religious minorities, such as the Kurds and the Christians. Prime Minister Erdoğan hypocritically accuses European countries of Islamophobia, despite the fact that Muslims are free to practice their religion here, in contrast to the Christians in Turkey. The land dispute over the monastery of Mor Gabriel is one more demonstration of this. Despite claiming the opposite, the Erdoğan government is pushing forward with the process of Islamification. We know that this is what is happening.
A recent survey shows how the Turks really see the EU. They are in favour of joining the EU, but, at the same time, they regard Europeans with a great deal of mistrust. We should break off the accession negotiations as quickly as possible.
(DE) Madam President, Mrs Győri, Mr Füle, your historical comparisons could not be more wrong, Mr Watson. You should not compare the Justice and Development Party (AKP) with the party which returned Germany to democratic government and the rule of law at the end of the Nazi era. This is really alarming, particularly as the German party in question was in cooperation and in coalition with the Liberals during the 1950s.
I am in favour of strong links between Turkey and the European Union. Turkey is strategically important to us, but not at any price. Firstly, we cannot abolish the conditions for accession, including freedom of speech, an independent judiciary, rights for minorities and freedom of religion. This has been made clear in the Commission's reports and in the report by Mrs Oomen-Ruijten. Secondly, we must not put the integration capacity of the European Union at risk. We need to find other methods. Thirdly, it is Turkey's responsibility to ensure that this process is not obstructed and, at last, to keep the promises that it has made in the context of the Ankara Protocol, for example.
Turkey is in a position to make it clear that integration within the European Union is possible. However, when Mr Erdoğan says in a speech in Germany that Turks who have German nationality owe their primary loyalty to Turkey, we have a serious problem as far as integration is concerned. This is the expression of a particular mindset and also a means of establishing it.
Therefore, I am of the opinion that Turkey is not yet ready. However, we have invited Turkey to work constructively with us in the context of the Berlin Plus agreement and in other areas in order to forge closer links. The example of Mor Gabriel forms part of this issue.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Madam President, around two or three million Germans and British people live in southern Spain, Mr Brok. What would these people say if the Spanish Government demanded that their children learn Spanish before they learn German or English? They would, of course, be opposed to it. You cannot simply say in Germany that people have to learn German first. Of course, they should learn both languages, but Germany still has a long way to go to establish a genuine integration policy.
(DE) Madam President, Mr Watson, people who live in Germany and intend to return to their home country will, of course, have their native language as their first language. However, people who want to take German citizenship and remain in Germany permanently must first learn German, so that they have a chance of doing well at school, getting an education and, therefore, having a successful career and becoming integrated into society. In this case, the language question takes priority. We need to distinguish between people who go abroad on holiday for the winter and those who want to remain permanently in another country. The distinction here concerns integration. You cannot compare people who go to Majorca on holiday with those who want to take the citizenship of a country and live there permanently.
(EL) Madam President, Commissioner, the process of Turkey's accession to the European Union continues to be of strategic importance, both for Europe and for Turkey itself. This process is a measure of Europe's credibility and of Turkey's intentions to carry out the necessary democratic reforms. However, the government's stated intention of making democratic changes is belied by the facts. We have been following the successive arrests of journalists over the past few days with concern. On 20 February, the journalist Nedim Şener, known for his criticism of the police's approach to the murder of the Armenian journalist, Hrant Dink, was arrested along with six of his colleagues. They were all gaoled on charges of belonging to a terrorist organisation, thus bringing the number of journalists in prison to well over a hundred. What ultimately appears to be the real offence in these cases is their criticism of the Erdoğan government, rather than any criminal activities.
The Union supported the government's efforts to stamp out the para-state. However, this cannot be used as an alibi for restricting personal freedoms, especially freedom of opinion. I call on Commissioner Füle to tell us how the Commission intends to react to these events.
Madam President, I greatly regret that the Turkish accession process is stalled. Turkey fails to make the progress that we want, the Cyprus problem remains intractable, France and Germany are implacably opposed to Turkish membership, and there is clearly a great prejudice against Turkey inside this Parliament.
We face a giant strategic crisis. Europe loses Turkey, and Turkey loses Europe. What we need to be doing is to devote 2011 to a genuine new partnership built on a radical reappraisal of where the true interests of both parties lie.
(CS) Madam President, the report on Turkey's progress in 2010 is surely one of the most complex that we have discussed here. Despite all the complexity, however, we should not allow ourselves to be influenced by historically-based prejudices. Recent events in Turkey indisputably constitute factors that are unacceptable from the perspective of European democratic principles. We must intensify negotiations with Turkey all the more. Turkey is of fundamental geopolitical importance to Europe with regard to the complex region of the Middle East. This position must not, of course, be abused. If we have an open and principled dialogue with Turkey, however, this can lead to an improved understanding of democratic rules. The economic development of Turkey over recent years has been truly remarkable, and its industry is becoming a significant partner of European firms in many areas. It is therefore important for these economic relations to be matched by corresponding political relations with the European Union, with a clear perspective on the future. If Turkey is genuinely interested in joining the EU, it cannot take steps such as those we have seen recently. I strongly support, for many reasons, the continuing process of Turkey's approximation to the EU.
(NL) Madam President, we have to stop using the term 'progress report' when we are talking about the negotiations with Turkey. It is a misnomer, because Turkey has made no fundamental progress in terms of meeting the conditions for joining the EU.
We are completely stuck with the Cyprus dossier because the Turks keep refusing to comply with their obligations and because they are continuing with the illegal military occupation of the north of the island. No progress has been made in the sphere of democratic rights, either. People are being persecuted for expressing their opinions, websites are being blocked and Christians and other non-Muslims are being undermined in every way imaginable. When members of this House ask questions about that, time and again, the Commission responds that it is following the situation in Turkey closely and with concern. However, it has not taken any specific actions and negotiations keep dribbling on indefinitely.
It is an open secret that, in private conversations, many proponents of Turkey's accession within the Commission, within their own Member States, and within Parliament, admit that the whole idea is a disaster. Let us therefore stop deceiving ourselves, let us stop deceiving public opinion in Europe and the Turks, and let us finally put a stop to negotiations with Turkey.
(DE) Madam President, ladies and gentlemen, I agree with the honest and, therefore, critical evaluation of the accession negotiations in the current progress report on Turkey. Many promises have been made since the start of the negotiations, but very little concrete progress has been achieved. Given the pronounced Islamic nature of the country, all Christian and other non-Muslim faith communities must have equal rights, which means the freedom to practise their own religion without having to suffer discrimination. As far as I am concerned, this is essential. Turkey must undertake to bring about a complete separation between state and religion and to accept non-Islamic religions. The case of the monastery of Mor Gabriel is one example of the problem.
I would like to remind the Member States of the European Union of their obligation to call forcefully on Turkey to uphold universal human rights and, in particular, freedom of religion in all their negotiations with the country.
(DE) Madam President, ladies and gentlemen, it is true that we are negotiating with Turkey about its accession to the EU, not on any other subject, and I am in favour of Turkey joining. I welcome the reforms that the Turkish Government has initiated over the last year. However, Turkey must also finally fulfil its obligations and implement the Ankara Protocol, so that progress can be made in the negotiations. It must not constantly hold the EU or Cyprus responsible for the deadlock, as you, Mr Erdoğan, are so happy to do.
Turkey must finally put an end to the practice of arresting journalists who are critical of the regime. Ahmet Şık, Nedim Şener and others need protection from the arbitrary nature of the justice system. These are just some of the requirements for opening chapter 23. Mr Erdoğan, you need to make a clear statement on this and not speak out against the integration of your fellow countrymen and spread your pan-Turkish world view, as you did in Düsseldorf. That is what we expect from you. Of course, the EU must also make a contribution to the success of the negotiations and show that it is ready to accept new members. Both sides have their homework to do. However, one thing is clear. The ball is now in your court and it is your turn to take action.
Madam President, I am conscious that this report is very controversial and that striking a compromise within this House can, at times, become extremely difficult, yet we should still try to keep our debates balanced and factual.
Firstly, let us remember that the Ankara Agreement provided for the four freedoms of movement and for the customs union between Turkey and the EU. Also, several ECJ rulings, as well as existing visa regimes for other candidate states, have proved the point that visa liberalisation for Turkish citizens, especially businesspeople and students, should be clearly endorsed in this report.
Secondly, we should call for new momentum on the stalled situation in Cyprus. Implementation of the Council decision of 26 April 2004 would greatly encourage Turkey to implement the EC-Turkey Association Agreement. This would not only lead to economic and political gains for both sides, but would also allow all the inhabitants of the island to trade freely, and it would eliminate the current double standards in the EU. It is time to show that the European Parliament can make a difference.
(NL) Madam President, Turkey's accession to Europe would be one of the greatest historical mistakes ever. We would have a country of 80 million joining us and making claims on the European budget, European decision making and foreign policy. What this would lead to can be seen from Turkey's relations with Hamas, Hezbollah and Iran.
Turkey's accession would have a detrimental effect on integration, too. We are already witnessing that. Prime Minister Erdoğan has recently called on Turkish migrants in Germany to learn Turkish, first and foremost. To me, however, it makes sense that, if you are living in Germany, you should prioritise learning German.
Mr Erdoğan's agenda is that of an Islamic party and, on that point too, the balance would shift if Turkey joined the EU. We would have to deal with millions of people who, unfortunately, are not familiar with the Judeo-Christian fundaments of Europe and who would want to change them. Let us therefore make sure that the 2010 progress report is the last one. Let us stop these senseless negotiations! A privileged partnership - that would combine the best of both worlds.
(NL) Madam President, progress and mutual trust will only come about once both Turkey and the European Union have met their respective commitments. The opening of new negotiating chapters will result precisely in the kind of new dynamism, as regards progress on human rights and justice, that we want to see.
Press freedom is a major concern. Protection of this freedom, which has seen some difficult times, is a valuable asset. In a democracy, the press has an important role in putting checks on those wielding power. Obviously, there is a great onus on Turkey itself to implement EU legislation, but Europe has responsibilities, too, such as delivering on the commitments in the Association Agreement about the free movement of persons and on the conclusions of the Council of April 2004 on Cyprus.
Finally, on this hundredth anniversary of International Women's Day, I would give some thought to women's rights in Turkey. There have been many improvements legally, but I call on the Turkish Government to do absolutely everything to ensure proper implementation of these and - in view of the upcoming elections - respond to Parliament's call for quotas to increase the number of women in representative positions.
(PL) Madam President, I think it is obvious that Turkey will offer huge potential benefits in terms of our own policy towards the region, with regard to both the Caucasus and the Middle East. The new and unusually active Turkish policy towards the region obviously poses the question of whether it will be a Turkish policy under a European flag or whether it will, in fact, be a European policy with help from Turkey. Either way, it is a valuable perspective.
It is my impression that this cooperation should be placed on a much more pragmatic basis as soon as possible, and that very protracted discussions on membership are - entirely unnecessarily - frustrating for both parties. There are various reasons why they have lasted so long, and the prospects for their completion are not particularly good at present. Today, I would like to express my thanks for the report tabled by Mrs Oomen-Ruijten, which is a well-balanced document, as usual. In particular, I am grateful that issues relating to the religious freedom of Christians in Turkey have been dealt with so well. This issue continues to be a problem, involving the legal personality of the Christian community, the return of property and opportunities for the training of clergy. We should remember this.
(PL) Madam President, I would like to start by thanking Mrs Oomen-Ruijten who, once again, has drafted a very comprehensive report on Turkey's progress. Every year, the European Commission adopts an 'enlargement package', and we draft a report assessing the progress towards accession to the European Union made by each of the candidate countries over the past 12 months on the basis of this package. In the Commission's assessment, Turkey fulfils the political criteria sufficiently. Recent constitutional reforms have provided opportunities for improvements in many areas, such as the judiciary and fundamental rights. The package of amendments to the constitution approved in last year's referendum is a step in the right direction, but the drafting and adoption of these reforms were not preceded by a consultation process involving the political parties and civil society. It is very much to be welcomed that the reform creates a basis for appointing an Ombudsman and creating a national human rights institution.
It will now be of key importance to ensure that these new proposals are implemented transparently and on the basis of democratic procedures in accordance with European standards. Unfortunately, Turkey's relations with its neighbours cast an ever-present shadow over the negotiation process. I believe that if Turkey shows good will, creates a favourable climate for the ongoing negotiations on Cyprus and supports these negotiations, and if the country makes a tangible contribution to a comprehensive resolution of the problem, Turkey will have a warmer reception on the European and international stage. Thank you.
(EL) Madam President, I wish to comment in particular on the Cyprus question, as presented in Mrs Oomen-Ruijten's motion for a resolution. One year on and the colonisation continues, the presence of the occupying army continues in Cyprus and, not only that; for about a month now, we have seen Turkish Cypriots protesting against the presence of Turkish troops on the island and against the economic situation in the occupied area caused by the presence of the Turkish occupying army.
How did the Prime Minister of Turkey respond? By saying that it is in Cyprus not for the benefit of the Turkish Cypriots, but for Turkey's strategic interests.
The moral values and principles of the European Union will not allow it to sacrifice Cyprus on the altar of Turkey's progress towards accession and I must say, as a socialist colleague reminded the House - and it makes the hair stand up on the back of my neck - that it was not Cyprus that invaded Turkey; it was Turkey that invaded Cyprus. Let us not forget that.
(Applause)
Madam President, I would like to join those who have congratulated the rapporteur on a very comprehensive and balanced report, but I join with those who have already mentioned that it is scarcely one of progress: this should be more of a situation report.
To underline that this is a catalogue of very little progress on the major issues under discussion, she has very carefully listed in paragraph 40 the need for the withdrawal of Turkish troops from Cyprus; in paragraph 47, as other speakers have done, she deplores Turkey's non-implementation of the Additional Protocol; and then, as others have not mentioned, she refers to the blockage of NATO-EU strategic cooperation beyond the 'Berlin Plus' arrangements.
I believe it is very important that the Union does not give way on any of the issues or open any more of the chapters of negotiations until such time as we see that Turkey is a willing partner in this discussion. Or perhaps in the end, when you look at this whole process, you wonder whether there is the leadership on both sides to complete this or whether it was just an idea of the 20th century, which, in the 21st century, makes no sense at all.
(EL) Madam President, Minister, Commissioner, Turkey is a large country of strategic importance, but is it ready for Europe? No, not yet. Is Europe ready for Turkey? No, not yet. Has Turkey abandoned its aspirations to accession? No, no yet. Three questions and three answers, Commissioner, which realistically set out the critical turning point which Turkey has reached on its path towards accession. They also summarise the complicated relationship between Turkey and Europe. For historical, political and cultural reasons, this relationship has always oscillated between trust and suspicion, between attraction and repulsion. The political expression of this reality is Turkey's long and painful journey towards accession.
Despite the noteworthy progress that Turkey is making, it is still giving cause for concern on human rights issues. It is still haggling over every tiny obligation towards the European Union. It refuses to normalise its relations with a Member State, the Republic of Cyprus; it maintains the threat of war against another Member State, Greece, and it refuses to recognise and apply the Convention on the Law of the Sea.
Recently, the arrogance of the Turkish leadership has even angered the Turkish Cypriots. For its part, Europe is still sending ambiguous messages about accession, which are doing nothing to help. We therefore need a clearer position. Only Turkey's full compliance with the undertakings it has made can and - it is only fair - must guide it towards accession. However, if we are to be fair, we must also be strict with Turkey.
To close, my congratulations to Mrs Oomen-Ruijten on her report, which I shall be voting in favour of, and I call on my colleagues to do likewise.
Madam President, I am proud to stand up and welcome the progress made by Turkey in its accession to the EU. I have long been a supporter of Turkish accession. It is in the EU's interest and, indeed, it is in Turkey's. We can take a narrow, populist view or we can show leadership and vision. That leadership and vision is to bring Turkey into the EU, where it belongs.
There have been some positive developments, but equally there is more to be done. I will offer some constructive suggestions. There needs to be more done to combat discrimination and to promote equality on the base of sex, gender, racial or ethnic origin, religion or belief, age and sexual orientation. This should be guaranteed by law. Therefore, I ask the Turkish authorities to reinsert the reference to sexual identity into the draft law on combating discrimination and inequality.
Time is running away. I could speak about this issue for a long time. It is worthwhile recalling that Turkey is a modern, secular country and that in Turkey, women got the vote long before women got the vote in some parts of the EU - something we should remember as we look back over one hundred years of feminism.
(SK) Madam President, the transformation of Turkey into a genuine pluralistic democracy based on the protection of human rights and basic freedoms appears to be a continuing challenge.
Turkey has not made any significant progress compared to last year in implementing reforms and fulfilling the Copenhagen criteria, full compliance with which is an essential precondition for EU membership. Shortcomings persist, above all, in the judiciary, where the right to a fair and rapid trial is still not secured, in the area of minority rights and women's rights, and also in the issues of freedom of religion, expression, a free press and the fight against corruption. The lack of religious freedom is particularly evident.
Turkey must improve the coordination of its foreign policy with EU foreign policy, and thus show that it shares common values and interests with the EU. A specific instance could be support for EU efforts to prevent Iran from acquiring nuclear weapons, for example, and signing the statute of the International Criminal Court, which Turkey evidently continues to postpone. I also expect Turkey to be much more active in resolving the Cyprus issue - as we say in Slovak - by pulling its military forces out of this occupied territory.
(DE) Madam President, thank you very much for giving me the opportunity to ask a question. Unfortunately, it is now a little too late. As you have seen, Mr Cashman has already left the Chamber. I have a few important questions which I would have liked to put to Mr Cashman. I would ask you to ensure that when a Member takes the opportunity to put a question under the blue card procedure, he or she is given the floor immediately. Otherwise, the Member who is being asked the question may leave the Chamber, as has just happened. However, perhaps I will have the chance to take the floor under the catch-the-eye procedure and I would like to thank you in advance for this.
(EL) Madam President, Minister, Commissioner, as Mrs Oomen-Ruijten quite rightly says in her report, Turkey cannot join the European Union until the Cyprus question has been resolved, until the occupation has been lifted, until the army leaves Cyprus; it is Turkey itself that is tightening this noose around the accession process. That is why, Commissioner, anyone wishing to help Turkey should ultimately listen to what is being said by the Turkish Cypriots, who are currently protesting, not for direct trade or for its translation, as we heard today in the decision dated 26 April, but for Cyprus to be released from the occupation and for them personally to be released and rescued. I do not think, Commissioner, that Turkey can accede via a process to destroy Cyprus and anyone who wants to help Turkey needs to stop taking it out on Cyprus. This is a basic element that we all need to respect because, if the Cyprus issue is not resolved fairly, it will be disastrous for the European Union itself.
(IT) Madam President, ladies and gentlemen, I have to admit that the excellent, outstanding work done by Mrs Oomen-Ruijten sees us engaged in a debate that is, however, still accompanied by a good dose of hypocrisy when we talk about the subject of Turkey.
We are not managing to overcome this hypocrisy, but perhaps we could deal with it better if we considered a few general background factors. The first is that we must recognise the fact that we have utterly failed, or perhaps we have never even tried, to initiate a real strategy in relation to the countries on the southern shores of the Mediterranean. The Turkey issue is closely linked to that.
When we went on our mission to Tunisia a few days ago, the only Islamist party, al-Nahda, told us quite sincerely that it found inspiration in Recep Tayyip Erdoğan's AKP, and so in some way, people look to Turkey to be able to have a frontage towards Europe, but they do not know whether the opposite frontage, Europe, is willing to take it into consideration.
We must ask ourselves what it is worth doing with regard to Turkey: is it worth being thoroughly sincere and moving quickly towards forms of privileged partnership that involve the whole Mediterranean area, or is it worth continuing to play for time and putting off our decision indefinitely, so that the Turks themselves, with their great pride, end up saying 'no' to us once and for all, thus further complicating the situation in the Mediterranean?
I believe we are the ones who should decide and not wait for the others to make a decision. We have specific responsibilities and we must assume them in their entirety. We must have the courage to say 'yes' or 'no', and then we will see that this situation will have a positive outcome.
(BG) Madam President, I congratulate Mrs Oomen-Ruijten for the fine job she has done. We regard Turkey as an important Euro-Atlantic partner. This is why I am sure that, in spite of our contradictions, we all agree that we need a reformed, democratic, secular and European Turkey.
I personally feel deeply uneasy about the risk of Turkey's domestic and foreign policy taking an Islamic slant. We can see that part of Turkey's political establishment clearly has no desire to adhere to the principle of strict separation between religion and politics, as handed down by Atatürk.
Europe needs to help Turkey overcome the internal division in Turkish society, which includes improving the situation of minorities and relations with its neighbours. We cannot, of course, point an accusing finger only at Turkey. Its neighbours also need to make their move in this direction.
I expect us to work in partnership on all the common issues of general interest, especially cooperation in NATO and the energy infrastructure. Finally, I hope and expect Turkey to sign as soon as possible the anticipated readmission agreement with the European Union, without any delay and without imposing additional conditions.
(SK) Madam President, the possible entry of Turkey into the EU would entail extensive economic, political and cultural consequences such as the EU has never faced before in any expansion. Despite the differences compared to European culture, tradition and values, however, Turkey is not a fundamentalist country and religion is the free expression of every individual.
It is not possible to deny Turkey an attempt to fulfil the criteria for joining the EU, even though it is desirable, of course, to take more intensive measures to help settle the disputes between Turkish Cypriots and Greeks. A solution to the Cyprus question might then also bring greater stability, prosperity and security to the Eastern Mediterranean, and might help to speed up Turkey's EU accession process to some extent.
However, I would like to say one thing in conclusion. We are here, ladies and gentlemen, just like our colleagues in the Commission and the Council, in order to be honest, and if we affirm that Turkey is gradually fulfilling the criteria, then we must not talk in advance about a privileged partnership. It would be better to tell Turkey directly that, despite fulfilling all the criteria, it will not achieve full EU membership. In my opinion, that would be honest on our part.
(SL) Madam President, Mrs Győri, Commissioner, the dramatic and profound political changes we have seen are a reminder that, while a democratisation process is under way in the Arab world, we are becoming more aware of the vulnerability of energy supply and our energy dependence.
Turkey is our most valuable, obvious and persuasive example of a functioning democracy in the Arab world and, of course, an example of a booming economy. However, both the European Union and Turkey are still being held hostage by the unresolved issue of Cyprus. Some important chapters remain blocked for Turkey. Today, we need to highlight the urgency of the energy chapter being opened as soon as possible and we need to send a strong message to our Cypriot friends in Nicosia that opening this chapter would be to both our benefit and to the benefit of Cyprus and Turkey. Blocking this chapter is detrimental to Cyprus, Turkey and the entire European Union, to stability in the region, and to stability on the world markets.
In addition, if we opened this chapter this year, we would demonstrate with our actions that we in the European Union are fit for purpose, able and effective in recognising the challenges and pitfalls of the past and future. If we fail to unblock this chapter, we will continue to be merely powerless and ineffective bystanders.
Madam President, Turkey's momentum towards EU accession continues to falter. One reason, of course, is the non-compliance with the Ankara Additional Protocols and non-recognition and continued occupation of Cyprus.
The refusal by the Turkish Government to open its ports and airports to trade from the Republic of Cyprus is unacceptable, but I would also like to mention the fact that they could also have a more constructive approach towards their neighbour Armenia, including the reopening of the shared border with Armenia and an acknowledgement of the deliberate mass killing of Armenians in 1915. Furthermore, Turkey's thinly disguised political support for Iran risks impeding the EU's efforts to stop the Islamist theocracy in Tehran from building a nuclear bomb, and that is deeply regrettable.
I am also concerned by its increasing hostility to Israel, our ally, as witnessed by the Gaza flotilla episode and Turkey's officially published findings. Turkey continues to maintain the Greek Orthodox Monastery at Halki closed for no apparent reason, and to deny its ancient Syriac Christians full community rights. There can be no doubt in my mind that Turkey must now redouble its efforts if it wants to make further progress towards the EU and its values.
(EL) Madam President, of all the problems which Turkey faces on its path towards accession, as set out in the report by Mrs Oomen-Ruijten, whom I thank, such as the Kurdish problem, the Armenian problem, freedom of the press and the need to respect women's rights, the Cyprus problem is the most tangible.
A candidate country cannot occupy European Union territory. If it wishes to continue on its path towards accession, it needs to withdraw its troops from Cyprus and end the occupation of Turkish and Greek Cypriots.
(SK) Madam President, I would like to begin by applauding the effort of the Turkish administration to approximate its political structures to a European value system. On the other hand, it is impossible to ignore persistent problems in the area of respect for human rights, especially the rights of minorities and women, and the suppression of freedom of religion.
However, the most serious problem appears to be the fact that Turkey still occupies almost 50% of the territory of one of our Member States - Cyprus. The EU is therefore indirectly involved in a military conflict with Turkey. This conflict has cost many inhabitants of Cyprus their homes and so far, it offers no hope of a solution to this unlawful state of affairs.
I therefore think that the dialogue between Brussels and Istanbul requires more openness, so that our Turkish friends can understand that the path to the EU leads only through criteria which cannot be circumvented. If it seems to our Turkish friends that they are not prepared to fulfil the demanding criteria of the EU, it would be proper to acknowledge this honestly and put forward a sensible alternative for our common coexistence.
Madam President, the report is rather given to understatement. I quote, 'significant efforts are needed on fundamental rights'. The author, Orhan Pamuk, escaped prosecution for a heretical view of Turkish history only because of his international fame. The law is still in place. Could the EU possibly tolerate the suppression of heretical academic opinion in a Member State?
Later, the report says that there is no progress towards normalisation of relations with Cyprus. In plain language, this means that Turkey still occupies, with force of arms, the northern part of that country, expropriating the property of Greek Cypriots and desecrating and plundering their places of worship and burial. Until Turkey withdraws its troops unconditionally, returns property and repairs damage, there should be no relations with Turkey at all, let alone negotiation for its EU membership.
Member of the Commission. - Madam President, it has indeed been a good and useful debate, reflecting a number of opinions and views.
But, as many of you underlined, if Turkey indeed fulfils all relevant accession obligations and we remain committed and serious, then we will be able to avoid most of the frustration some of you referred to and move forward.
I also agree with those who are saying quite clearly that moving on the Additional Protocol, the Ankara Agreement, and achieving progress on the comprehensive settlement talks on Cyprus, would create a momentum for the accession negotiations.
I also agree with those who indicated that the rules of the game should not be changed in the middle of the game. But let me make it absolutely clear. For me, this is not a game; for me, this is a serious process. I strongly believe that, at the end of this process, most European Union and Turkish citizens will see clearly the benefits of a new and modern Turkey being a Member of the European Union.
My second remark would be that this year's report is indeed very balanced. What I very much appreciate, and what the rapporteur has managed, to a large extent, to take into account, as has the debate today, is the need to look at the bigger picture and not just present this House with a list of incidents and problems.
My third point is that I also agree with those who are making it absolutely clear that the key to a number of the chapters is in the hands of our Turkish partners.
I am one of those who would like to see chapters such as Chapter 15 on Energy and, especially, Chapter 23 on the Judiciary and Fundamental Rights, opened. This is very important, particularly Chapter 23. I think it would be in the interests of both Turkey and the European Union to work on establishing a track record on these important issues.
It has been said that 14 chapters are frozen because of the Ankara Protocol. Let me make a personal comment. I think there is a distinction between those chapters which are frozen unilaterally and those which are frozen based on the recommendation of the Commission, because of the non-commitment of Turkey towards customs union, and then agreed by the Member States by consensus. Chapters 23 and 15 are among those being frozen unilaterally.
As a last point, let me also address an issue which is very much on our minds these days, and that is the situation of media freedom in Turkey. Last Thursday, I issued a clear statement to make absolutely sure that a message is sent to our Turkish colleagues that Turkish law does not sufficiently guarantee freedom of expression in line with the European Convention on Human Rights and the European Court of Human Rights, and to make it absolutely clear that Turkey urgently needs to amend its legal framework to improve the exercise of freedom of the press both in practice, and in a significant manner.
I raised this issue in very much the same terms with Mr Davutoğlu, the Turkish Minister of Foreign Affairs, last Friday. But let me also make the following comment. I think it is important not to shy away from commenting critically where we see problems. But it is also important to help Turkey put the legislation into such a form, such order, that it corresponds to the abovementioned Convention.
I am thinking about how to involve both the Council of Europe and the OECD in this process, and I will be informing the House about the results of these consultations and the way I recommend we proceed.
President-in-Office of the Council. - (HU) Madam President, Commissioner, ladies and gentlemen, thank you very much for this excellent debate. A multitude of arguments, both for and against, have been put forward with regard to both Turkey's preparedness and the whole accession process. This, too, indicates the complexity of the situation and of how difficult the task of Mrs Oomen-Ruijten was. I believe that she did an excellent job in creating a report which reflects very well how difficult it is to evaluate the situation and Turkey's preparedness.
There are, however, points on which we are in agreement, and in my opinion, this was also reflected in this debate. I believe that there is not only an agreement here between the parties but also on the part of both the Commission and the Council. The first of these points is that we need a European Turkey and it is in our interest to assist with this process. We are talking about a strategic partner here. I cannot stress enough how important it is to have a country with a small area in Europe as our friend. There is also no doubt that this is a process based on conditions, and that Turkey must comply with its obligations, all those it has undertaken, and in order to ensure that we can make progress in the negotiations, it must meet the benchmarks and expectations we have formulated. There is also no doubt that Turkey must strive for good neighbourhood relations. This is a matter which is not to be questioned in any accession negotiations.
We could see that there is a debate on how much progress there has been, and how many tasks Turkey has completed. I believe that we cannot call into question the achievements of the constitutional reform and that there has also been progress in minority affairs, for example, albeit partial. No one questioned the fact that there is still a very long way to go. It is enough to refer again to the issue of the freedom of the press, the situation of women or the operation of the justice system. If we are looking at how new life can be breathed into the accession negotiations, we should examine our scope of action. As mentioned by Commissioner Füle, there are indeed 13 chapters that remain open and we only managed to close one, while 16 have been frozen, where we cannot make any progress at the moment. De facto we can work on three chapters, namely, those on competition, public procurement, and social policy and employment. The best prepared of these is the chapter on competition, and much has been done during the Belgian Presidency as well in order to enable us to open the chapter, and the Commission is working very hard, with our maximum support, to open this chapter at least during the term of the Hungarian Presidency. Again, Turkey must meet a very large number of conditions to that end. I trust that there will be progress in this respect, and I truly do not wish to see for months on end that we are still unable to open another chapter.
Many have asked or indicated that progress in the matter of visas would be welcome. Let me be frank with you. The Hungarian Presidency would encourage the Commission to commence the dialogue, but we all know that in the Council meeting, the situation was not entirely clear in this regard, and a number of Member States have expressed their doubts. I believe, as does the Hungarian Presidency, that it would be in our interest to launch the dialogue. There have been several references to the freedom of religion and the persecution of Christians. The Council has received its share of criticism for not addressing this issue. Although this falls under the competence of Lady Ashton as the Chair of the Foreign Affairs Council, let me tell you that the issue was added to the agenda of the Foreign Affairs Council in January. At that time, there was no agreement, but the February Foreign Affairs Council did adopt a resolution in which the persecution of all religious minorities, and specifically Christians, was condemned, so the Council did actually address this matter.
Lastly, please allow me to also ask us all a question, because we have been talking about what Turkey has done, whether it has done enough and whether it is working properly towards accession. However, let us also think about all that depends on us. And if we want to be honest, we will see that Europe is not living a period of inclusion. We look at what is happening in North Africa, but if you look at what is going on within the European Union or in our even more immediate neighbourhood, you will see that Turkey is one of the five candidate countries, but there are also four others. To what extent can we support these processes? How prepared are we to conclude the accession negotiations with Croatia? How prepared are we to admit Romania and Bulgaria to the Schengen Area? How prepared are we to uplift Europe's hard-fated community, the Roma? Inclusion is on the agenda in a great variety of contexts.
Europe has now turned somewhat inward. Let me state this with a great deal of openness. There is an enlargement weariness. We must deal with our own public opinions, with how open we are with regard to these issues. I believe that maybe we should be thinking in a somewhat longer term. If we consider the long-term interests of the European Union, that is, to retain its attractiveness to both EU citizens and our immediate neighbours, whether it be Turkey or all the North African countries, I believe that we should bring back a more inclusive Europe within ourselves, naturally, with the proviso that this can by no means be unconditional, and that we must not save on the work that is expected from all candidate countries. It would, in my opinion, be a very grave moment for the European Union if Turkey lost interest in it.
Madam President, first of all, I would like to say once again that I - and we - drafted the report quite carefully. The point of order I would like to make is the following: I want to ask colleagues not to come up with new amendments because, if we want to have an un-polarised debate on this, if we want a big commitment by the whole plenary ...
(The President cut off the speaker)
I have received one motion for a resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 9 March 2011.
Written statements (Rule 149)
I welcome the steps which have been taken so far by Turkey, but I want to stress that there is still considerable progress to be made. Specific measures need to be taken in areas such as freedom of the press, the status of women in Turkish society, dialogue between the political parties and, in particular, recognition of Cyprus, which is an EU Member State. This conflict casts a huge shadow over Turkey's EU accession negotiations. This is why Turkey must demonstrate proper determination to resolve the dispute.
However, I think that Turkey's accession negotiations must advance to encourage reforms in this country, bearing in mind that Turkey provides a model for the Arab countries. Turkey would help spread stability in the volatile regions beyond its eastern and southern borders.
It is also worth mentioning how important Turkey is to the European Union as it is a key player in the energy sector. Turkey's integration into the EU can be beneficial to both sides, in the short and medium term and, most of all, in the long term.
I want to welcome the significant progress made by Turkey with regard to its accession to the European Union. I believe that this country has shown that it is completely determined to meet all the criteria to become a full member of the EU, and our role is to support it. Many of my fellow Members have raised today the discussion of the fundamental rights issue. However, I would like to ask why this report does not call on the Council to initiate negotiations on the justice and fundamental rights chapter. This chapter is blocked by the Council, even though it is the most important in terms of Turkey meeting EU democratic standards. Fellow Members, tomorrow we must vote for the amendment requesting this chapter to be opened up. Otherwise, the European Parliament will send negative signals to Turkey, which will affect our credibility.
We are two years away from an important anniversary. This year, it is 48 years since Turkey became a candidate country for joining the EU. It is beyond dispute that much has happened since then. The economic development of the country, along with the opening up of EU markets, have certainly played their role. However, the country still has a problem over a number of factors which hark back to the creation of the modern Turkish state. The treaty of 1924 clearly declares that citizens professing the Islamic faith are Turks, while citizens professing another faith are regarded as Greek Catholics. The treaty does not recognise other ethnic groups. That which was progressive in 1924, namely, recognition of the fact that someone could be of a religion other than Islam, has quite different connotations today. It is by no means a simple matter in Turkey to declare an ethnicity other than Turkish, whether it be Kurdish, Circassian or any other of the nationalities that have clearly existed in Turkey for a great many years, but whose recognition in real life, including the promotion of ethnic rights, will take a long time yet. The key issues in the problematic situation over the negotiations at the moment are the failure to resolve the occupation of Cyprus, inactivity over the UN resolution on Famagusta and a failure to fulfil the 'tasks' arising from previous reports. The reduced role of the army is positive, but only if secular forces remain in power. If this is not the case, it could threaten the stability of the entire region.
I welcome the efforts made by my colleague, Ria Oomen-Ruijten, in drafting this report, but I reserve the right not to agree with its entire content. Firstly, I think that accession negotiations should get under way in the case of the chapters for which the technical preparations have already been completed. There is a simple reason for this. It could enable us to have a dialogue which will force Turkey to adopt the acquis communautaire. While recognising the progress made by Turkey in meeting the technical criteria for opening the negotiations on competition, we must also tell the authorities in Ankara that additional efforts are required in this area. I also think that opening the negotiations on the chapter on justice and fundamental rights can provide the ideal context to encourage Turkey to progress along the path of reform in this area, which is our common aim, in my view. I also think that we should ask the Council to step up the dialogue with Turkey on foreign policy as, particularly in the context of recent events in North Africa, this country can act as an ally which will encourage democratisation and development in the region.
Every year, we hold a debate on Turkey's membership of the EU. As a general rule, the problems raised are the same - Turkey makes a certain amount of progress in bringing itself into line with EU requirements, but the progress is never satisfactory enough to give a clear indication of an approximate date for accession, or to state whether the country will, in fact, ever join the EU. The changes which have already been made are beneficial, but the EU's failure to adopt a clear position on Turkey's accession is a source of frustration for the Turkish authorities and the country's citizens. We cannot, of course, demand that the Member States take an identical view of the matter, but our indecisiveness means that the EU appears to lack credibility. Support for EU membership is falling among Turkish citizens. The country may start to look for new allies and turn away from the West, which would be disadvantageous to Europe. Turkey is our strategic partner in economic, regional and energy matters, and it is also a significant military force and a key player in the Middle East. The problematic areas are always the same - human rights and civil liberties, the rights of women and national minorities, the rule of law, reform of the judiciary, corruption, freedom of the press and freedom of speech - and they still fall a long way short of European standards, despite the efforts that have been made. Whether the negotiation process can be accelerated depends on how quickly and how effectively Turkey can fulfil the conditions imposed on it, and on the form of membership that the EU proposes to the country.
There can be no doubt about the fact that Turkey's membership of the European Union is a contentious issue, with many opposing accession and many supporting it. There can, however, also be no doubt about the fact that numerous democratic reforms have been carried out as part of the process of Europeanisation in Turkey, as a result of which the negotiating framework for Turkey's accession was agreed on 3 October 2005. The opening of negotiations can be regarded as a success not only for Turkey, but also for Europe, since the main motive for Turkey to carry out reforms was its European ambitions. While recognising the significant progress made by Turkey to date, it should, however, be remembered that there are many problems which are hampering its integration into the EU. Above all, these include constitutional reform, freedom of the press, women's rights and the protection of national minorities. A modern democratic state must be based on the principle of division of power and a balance between the executive, legislative and judicial authorities, respect for human rights and fundamental freedoms, and, in particular, freedom of expression and a legal framework which guarantees women's rights and gender equality. I welcomed the announcement by the Turkish Government and opposition that they are willing to carry out reforms to transform Turkey into a fully-fledged pluralistic democracy, and I hope that all political parties and society will be involved in the entire constitutional process.
Turkey plays a strategic role as a stabilising force in the region of the Caucasus and Middle East. It is also an essential component of the plan for diversifying Europe's fuel supplies. Ankara's policies may serve as a model for the Arab countries in the region. The European Union should therefore continue to take an active approach to building positive relations with Turkey, inter alia, by increasing funding for joint strategic energy investments such as the Nabucco gas pipeline, and by means of greater support for the development of trade relations. Brussels must show that it recognises the progress towards integration with the European Union that has been made by Ankara in recent years. Nevertheless, many issues still require the EU to put pressure on Turkey, and further progress with negotiations is out of the question until they have been resolved. I need only mention the reconciliation and reunification of Cyprus, acceptance by Ankara of responsibility for the Armenian genocide, and further development of the democratic system.